--------------------------------------------------------------------------------

Ex 10.1
 
THIRD AMENDMENT TO LOAN
AND SECURITY AGREEMENT-RECEIVABLES


This Third Amendment to Loan and Security Agreement – Receivables (this “Third
Amendment”) is made and entered into this 18th day of September, 2008 by and
among SILVERLEAF RESORTS, INC., a Texas corporation (“Borrower”); the parties,
including WELLS FARGO FOOTHILL, INC., a California corporation, who have
executed the Original Loan Agreement (as hereinafter defined) or a joinder
agreement thereto in their respective capacities as lenders (collectively the
“Lenders” and individually a “Lender”); and WELLS FARGO FOOTHILL, INC., a
California corporation, in its capacity as facility agent and as collateral
agent (“Agent”).


W I T N E S S E T H


WHEREAS, Borrower, Lenders and Agent have heretofore entered into that certain
Loan and Security Agreement – Receivables dated as of December 16, 2005 (the
“Original Loan Agreement”) pursuant to which Lenders agreed to make a revolving
credit loan secured by, among other things, Pledged Notes Receivables (as
defined in the Original Loan Agreement), which Original Loan Agreement has been
heretofore amended pursuant to (a) that certain First Amendment to Loan and
Security Agreement – Receivables dated as of October 6, 2006, (b) that certain
letter modification agreement dated March 1, 2007 from Borrower to Wells Fargo
Foothill, Inc. and (c) that certain Second Amendment to Loan and Security
Agreement-Receivables dated June 4, 2008 (the Original Loan Agreement, as
amended by said First Amendment, letter Second Amendment, is hereinafter called
the “Loan Agreement” and the loan made pursuant to the Loan Agreement is
hereinafter called the “Loan”); and


WHEREAS, Borrower, Lenders and Agent have heretofore entered into a Loan and
Security Agreement – Inventory dated as of December 16, 2005 (the “Original
Inventory LSA”) pursuant to which Lenders agreed to make a revolving credit loan
secured by, among other things, certain Intervals (as defined in the Original
Inventory LSA), which Original Inventory LSA was amended by (a) that certain
First Amendment to Loan and Security Agreement Inventory dated as of October 6,
2006 and (b) that certain Second Amendment to Loan and Security
Agreement-Inventory dated June 4, 2008 (the Original Inventory LSA, as amended
by said First Amendment and Second Amendment, is hereinafter called the
“Inventory LSA” and the loan made pursuant to the Inventory LSA is hereinafter
called the “Additional Credit Facility”); and


WHEREAS, although each of the Loan Agreement and the Inventory LSA contemplate
that there could be a number of parties acting as Lender thereunder, Wells Fargo
Foothill, Inc. (“WFF”) is the sole party acting as lender under each such
agreement; and


WHEREAS, as contemplated by the Second Amendment-Receivables, WFF purchased from
Silverleaf Finance VI, LLC, a Delaware limited liability company  (“SL VI”) and
an affiliate of Borrower, a portion of the timeshare loan-backed notes (the “TLB
Notes”) being issued by SL VI in connection with a securitization that SL VI
undertook; and

 
A-1

--------------------------------------------------------------------------------

 

WHEREAS, Borrower has heretofore paid off the Additional Credit Facility in
full, and in consideration thereof, WFF is willing to amend the Loan to extend
each of the Revolving Loan Period and Revolving Loan Term and increase the
amount of the Commitment under the Loan Agreement and therefore, to amend the
Loan Agreement to accomplish that in the manner hereinafter provided.


NOW THEREFORE, in consideration of the mutual covenants and agreements contained
in the Loan Agreement and in this Third Amendment and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties to this Third Amendment, intending to be legally
bound, agree as follows:


1.             Integration of Third Amendment and Loan Agreement.  This Third
Amendment and the Loan Agreement shall, for all purposes, be deemed to be one
instrument.  In the event of any conflict between the terms and provisions of
this Third Amendment and the terms and provisions of the Loan Agreement, the
terms and provisions of this Third Amendment shall, in all instances, control
and prevail.  Except as expressly defined herein, all words and phrases which
are defined in the Loan Agreement shall have the same meaning in this Third
Amendment as are ascribed to said words and phrases in the Loan Agreement.


2.             Section 1 Definition of Terms


(a)            Commitment.  The last sentence of the defined term “Commitment”
is hereby deleted and is hereby replaced with the following:


“From and after the Third Amendment Effective Date until such time as the
aggregate amount outstanding under the TLB Notes falls below $25,000,000.00, the
maximum aggregate outstanding Commitment at any time during such period, shall
be the amount by which (i) $75,000,000.00 exceeds (ii) the aggregate amount
outstanding under the TLB Notes and thereafter, during the remainder of the Term
the maximum aggregate Commitment at any time shall be $50,000,000.00”


(b)            Clause (i) in the definition of "Eligible Notes Receivable" is
hereby deleted and is hereby replaced with the following:


"(i) the first payment under each Note Receivable must be due and payable to
Borrower within 65 days of the date such Note Receivable was executed, no
monthly installment is more than thirty (30) days contractually past due at the
time of an Advance in respect of such Note Receivable, nor more than sixty (60)
days contractually past due at any time;"


(c)            The definition of “Final Maturity Date” is hereby deleted and is
hereby replaced with the following:


“Final Maturity Date:  The term “Final Maturity Date” shall mean August 31,
2014.”

 
2

--------------------------------------------------------------------------------

 

(d)            The definition of “Note” is hereby deleted and is hereby replaced
by the following:


“Note:  That certain Second Modified Promissory Note-Receivables in the form of
Exhibit A attached hereto."


(e)            The definition of “Revolving Loan Period” is hereby deleted and
is hereby replaced with the following:


“Revolving Loan Period.  The period during the term in which Borrower may
borrow, repay and re-borrow Advances which shall terminate on August 31, 2011.”


(f)             The definition of “Revolving Loan Term” is hereby deleted and is
hereby replaced with the following:


“Revolving Loan Term.  Shall mean the period commencing on the Closing Date and
ending on August 31, 2011.”


(g)            The following definition of “Third Amendment Effective Date” is
hereby added:


“Third Amendment Effective Date:  shall mean the date that Borrower has
satisfied or Agent has waived each of the conditions set forth in Section 11 of
the Third Amendment.”


3.             Section 2.1.


(a)            The last sentence of the first grammatical paragraph of Section
2.1(a) is hereby deleted and is hereby replaced with the following:


“The Revolving Loan Period shall be the period during the Term when Borrower may
borrow, pay and re-borrow Advances and shall terminate on August 31, 2011.”


(b)            The first sentence of Section 2.1(d) is hereby amended to delete
“of $50,000,000.00” and to replace it with “equal to the amount of the
Commitment.”


4.             Section 2.4.


(a)            Clause (i) set forth in Section 2.4(a) of the Loan Agreement is
hereby deleted and is hereby replaced with the following:


“(i)  shall not be permitted prior to August 31, 2009,”

 
3

--------------------------------------------------------------------------------

 

(b)            The chart in Section 2.4(c) regarding the prepayment premium is
hereby deleted and is hereby replaced with the following:
 
Date of Prepayment
Premium
9/1/2009 to 8/31/2010
Three percent (3%) of the then outstanding balance of the Loan
 
9/1/2010 to 8/31/2011
Two percent (2%) of the then outstanding balance of the Loan
 
On or after 9/1/2011
One percent (1%) of the then outstanding balance of the Loan”
 





5.             Section 2.6.  Section 2.6 of the Loan Agreement is hereby amended
to add the following:


“In addition to the fees set forth in the Fee Letter and in consideration of the
Lenders agreeing to amend the Loan as provided in this Third Amendment, Borrower
shall pay Lender a fee (the “Third Loan Amendment Fee”) in the amount of
$125,000.00 on or before the Third Amendment Effective Date.”


6.             Section 5.1(b):  The second sentence of the last paragraph of
Section 5.1(b) is hereby deleted and is hereby replaced with the following:


"The Mortgagee's Title Policies shall be in form and substance satisfactory to
Agent and shall be issued by a title insurance company satisfactory to Agent
(the "Title Company"), and name Borrower as the insured party therein.


7.             Section 7.1(y):


(a)            Section 7.1(y)(i) is hereby deleted and is hereby replaced with
the following:


“(i)  Tangible Net Worth.  Borrower shall, on and after the Third Amendment
Effective Date, at all times have and maintain a Tangible Net Worth of
$150,000,000.00.”


(b)            Section 7.1(y)(ii) is hereby deleted and is hereby replaced with
the following:


“(ii)  Marketing and Sales Expenses.  As of the last day of each fiscal quarter,
commencing with the fiscal quarter ending September 30, 2008, Borrower will not
permit the four quarter cumulative ratio of Marketing and Sales Expenses to
Borrower’s net proceeds from the sale of Intervals as recorded on Borrower’s
financial statements for the immediately preceding four (4) consecutive fiscal
quarters to equal or exceed a ratio of .62 to 1.”

 
4

--------------------------------------------------------------------------------

 

8.             Schedule 1.0.  The “Lender’s Committed Amount” as set forth on
Schedule 1.0 attached to the Loan Agreement is hereby deleted and is hereby
replaced with the following:


“For the period from the Third Amendment Effective Date until such time as the
aggregate amount outstanding under the TLB Notes is less than $25,000,000.00,
the amount by which (i) $75,000,000.00 exceeds (ii) the aggregate amount
outstanding under the TLB Notes and thereafter, $50,000,000.00.”


9.             Amendment and Substitution of First Modified Promissory
Note-Receivables.  As of the Third Amendment Effective Date, the First Modified
Promissory-Note-Receivables dated as of October 6, 2006 shall be deleted and the
form of Second Modified Promissory Note-Receivables attached hereto as Exhibit A
shall be utilized in lieu thereof.  By Borrower’s signature to this Third
Amendment and the delivery to Lender of an originally executed Second Modified
Promissory Note-Receivables, Borrower shall be deemed to have agreed to such
substitution and replacement and Borrower shall be deemed to have authorized to
Lender to mark the First Modified Promissory Note-Receivables “Modified,
Substituted and Replaced by a Second Modified Promissory Note-Receivables dated
September 18, 2008” and to attach physically by staple the First Modified
Promissory Note-Receivables, after being so marked, to the back of the Second
Modified Promissory Note-Receivables.


10.           Inventory LSA – Additional Credit Facility.  As Borrower has
heretofore fully repaid the Additional Credit Facility, the parties hereby agree
that the Additional Credit Facility and the Inventory LSA are hereby terminated.


11.           Conditions to Effectiveness.  The effectiveness of this Third
Amendment and the agreements of Lender set forth herein, are subject to the
satisfaction of the following conditions precedent, all in form, scope and
substance satisfactory to Lender in its sole discretion (the date on which such
conditions shall have been satisfied being referred to herein as the “Third
Amendment Effective Date”):


(a)            Borrower shall have paid Agent the Third Loan Amendment Fee
($125,000.00).


(b)            Lender shall have received each of the following, and, where
applicable, duly executed by each party thereto, other than Lender:


(i)             This Third Amendment and the Second Modified Promissory
Note-Receivables; and


(ii)            a certificate from the principal financial officer of Borrower
attesting to no change to the Articles of Incorporation or By Laws of Borrower
since December 16, 2005 and/or providing an updated copy of any such changes;
and


(iii)           A resolution from Borrower authorizing the changes to the
financing relationship with Lender as contained in this Third Amendment; and


(iv)           a certificate from the principal financial officer of Borrower
attesting to no changes to the TFC Documents or the TFC Conduit Loan since June
4, 2008 and no changes to the CSF Documents or the UBS Documents since June 4,
2008 or, to the extent there have been changes, attaching copies of said
changes, together with revised versions of Schedules 1.1(b), 1.1(f) and 1.1(h),
as applicable; and

 
5

--------------------------------------------------------------------------------

 

(v)           All other documents Lender may request with respect to any matter
relevant to this Third Amendment or the transactions contemplated hereby.


(c)            The representations and warranties contained herein and in the
Loan Agreement and the other documents executed in connection with the Loan
Agreement (herein referred to as “Loan Documents”), as each is amended hereby,
shall be true and correct as of the date hereof, as if made on the date hereof,
except for such representations and warranties as are by their express terms
limited to a specific date.


(d)            No Default or Event of Default shall have occurred and be
continuing.


(e)            All corporate proceedings taken in connection with the
transactions contemplated by this Third Amendment and all documents, instruments
and other legal matters incident thereto shall be satisfactory to Lender.


(f)             Borrower shall have paid Lender all fees, costs and expenses
incurred by Lender in preparation and execution of this Third Amendment and in
connection with all matters referred to herein.


12.           Ratifications.  The terms and provisions set forth in this Third
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Loan Agreement and the other Loan Documents, and, except as
expressly modified and superseded by this Third Amendment the terms and
provisions of the Loan Agreement and the other Loan Documents are ratified and
confirmed and shall continue in full force and effect.  Borrower and Lender
agree that the Loan Agreement and the other Loan Documents, as amended hereby,
shall continue to be legal, valid, binding and enforceable in accordance with
their respective terms.  This Third Amendment is not intended to be or to
create, nor shall it be construed as or constitute, a novation or an accord and
satisfaction but shall constitute an amendment of the Loan Agreement.


13.           Representations and Warranties.  Borrower hereby represents and
warrants to Lender that (a) the execution, delivery and performance of this
Third Amendment and any and all other Loan Documents executed and/or delivered
in connection herewith have been authorized by all requisite corporate action on
the part of Borrower and will not violate the Articles of Incorporation or
Bylaws of Borrower; (b) Borrower’s Board of Directors has authorized the
execution, delivery and performance of this Third Amendment and any and all
other Loan Documents executed and/or delivered in connection herewith; (c) the
representations and warranties contained in the Loan Agreement, as amended
hereby, and any other Loan Document are true and correct on and as of the date
hereof and on and as of the date of execution hereof as though made on and as of
each such date; (d) no Default or Event of Default under the Loan Agreement, as
amended hereby, has occurred and is continuing or exists which with the lapse or
passage of time would be or become a Default or Event of Default; (e) Borrower
is in full compliance with all covenants and agreements contained in the Loan
Agreement and the other Loan Documents, as amended hereby, (f) Borrower has not
amended its Articles of Incorporation or Bylaws since December 16, 2005; (g) the
execution, delivery and performance of this Third Amendment and the Loan
Documents executed in connection herewith by Borrower are within its powers,
have been duly authorized, and do not contravene (i) its articles of
incorporation or other organization documents, or (ii) any applicable law; and
(h) no consent, license, permit, approval or authorization of, or registration,
filing or declaration with, any governmental authority or other Person, is
required in connection with the execution, delivery, performance, validity or
enforceability of this Third Amendment or the Loan Documents executed in
connection herewith, as applicable, by or against Borrower.

 
6

--------------------------------------------------------------------------------

 

14.           Survival of Representations and Warranties.  All representations
and warranties made herein and in the Loan Agreement or any other Loan Document,
including, without limitation, any document furnished in connection with this
Third Amendment, shall survive the execution and delivery of this Third
Amendment and the other Loan Documents, and no investigation by Lender or any
closing shall affect the representations and warranties or the right of Lender
to rely upon them.


15.           Reference to Loan Agreement.  Each of the Loan Agreement and the
other Loan Documents, and any and all other documents or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Loan Agreement, as amended hereby, are hereby amended so that any
reference in the Loan Agreement and such other Loan Documents to the Loan
Agreement shall mean a reference to the Loan Agreement, as amended hereby.


16.           Severability.  If any term or provision of this Third Amendment is
adjudicated to be invalid under applicable laws or regulations, such provision
shall be inapplicable to the extent of such invalidity without affecting the
validity or enforceability of the remainder of this Third Amendment which shall
be given effect so far as possible.


17.           Successors and Assigns.  This Third Amendment is binding upon and
shall inure to the benefit of Lender, all future holders of any Note and all
assignees and transferees, and each of their respective successors and permitted
assigns.  Borrower may not assign or transfer any of its rights or obligations
hereunder or under any of the other Loan Documents without the prior written
consent of Lender.


18.           Counterparts.  This Third Amendment may be executed in one or more
counterparts, all of which taken together shall constitute but one and the same
instrument.  This Third Amendment may be executed by facsimile transmission,
which facsimile signatures shall be considered original executed counterparts
for purposes of this Section 18, and each party to this Third Amendment agrees
that it will be bound by its own facsimile signature and that it accepts the
facsimile signature of each other part to this Third Amendment.


19.           Effect of Waiver.  No consent or waiver, express or implied, by
Lender to or for any breach of or deviation from any covenant or condition by
Borrower shall be deemed a consent to or waiver of any other breach of the same
or any other covenant, condition or duty.

 
7

--------------------------------------------------------------------------------

 

20.           Headings.  The headings, captions, and arrangements used in this
Third Amendment are for convenience only and shall not affect the interpretation
of this Third Amendment.


21.           Applicable Law.  THIS THIRD AMENDMENT AND ALL OTHER LOAN DOCUMENTS
EXECUTED PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE
IN AND SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE
CHOICE OF LAW PROVISIONS SET FORTH IN THE LOAN AGREEMENT AND SHALL BE SUBJECT TO
NOTICE PROVISIONS OF THE LOAN AGREEMENT.


22.           Final Agreement.  THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS,
EACH AS AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF ON THE DATE THIS THIRD AMENDMENT IS
EXECUTED.  THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED HEREBY,
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.  NO MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY
PROVISION OF THIS THIRD AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT
SIGNED BY BORROWER AND LENDER.


23.           Release by Borrower.  By execution of this Third Amendment,
Borrower acknowledges and confirms that Borrower does not have any offsets,
defenses or claims against Lender, or any of its present or former subsidiaries,
affiliates, officers, directors, shareholders, employees, agents,
representatives, attorneys, predecessors, successors or assigns whether asserted
or unasserted. To the extent that Borrower may have such offsets, defenses or
claims, Borrower and each of its successors, assigns, parents, subsidiaries,
affiliates, predecessors, employees, agents, heirs, executors, as applicable,
jointly and severally, knowingly, voluntarily and intentionally waive, release
and forever discharge Lender, its subsidiaries, affiliates, officers, directors,
shareholders, employees, agents, attorneys, predecessors, successors and
assigns, both present and former (collectively the “Lender Affiliates”) of and
from any and all actual or potential claims, demands, damages, actions, requests
for sanctions and causes of action, torts, obligations, suits, debts,
controversies, damages, judgments, executions, claims and demands whatsoever,
all other liabilities whether known or unknown, matured or unmatured, contingent
or absolute, of any kind or description whatsoever, either in law or in equity
or otherwise, asserted or unasserted against Lender and/or Lender Affiliates,
Lender as Agent or Lender in any other capacity, which they ever had, now have,
claim to have or may later have or which any of any Borrower’s successors,
assigns, parents, subsidiaries, affiliates, predecessors, employees, agents,
heirs, and/or executors, as applicable, both present and former, ever had, now
has, claim to have or may later have, upon or by reason of any manner, cause,
causes or thing whatsoever, including, without limitation, any presently
existing claim or defense whether or not presently suspected, contemplated or
anticipated, and Borrower hereby agrees that Borrower is collaterally estopped
from asserting any claims against Lender or any of the Lender Affiliates
relating to the foregoing.

 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Third Amendment to Loan and Security Agreement –
Receivables has been executed and is effective as of the date first above
written.



 
BORROWER:
         
SILVERLEAF RESORTS, INC., a Texas corporation
         
By:
/S/ ROBERT M. SINNOTT
     
Robert M. Sinnott
   
Chief Financial Officer



STATE OF TEXAS
)

)  ss.
COUNTY OF DALLAS
)



The foregoing instrument was acknowledged before me this 18th day of September,
2008 by Robert M. Sinnott, Chief Financial Officer of Silverleaf Resorts, Inc.,
a Texas corporation, on behalf of the Corporation.



   
/S/ JOANN POSIVAL
     
Notary Public
   
My Commission Expires:
             
LENDER:
             
WELLS FARGO FOOTHILL, INC., a California corporation
                       
By:
/S/ STEVEN LANGAN
     
Name:
Steven Langan
     
Title:
VP
 



STATE OF TEXAS
)

)
COUNTY OF DALLAS
)



The foregoing instrument was acknowledged before me this      19      day of
September, 2008 by Steven Langan, VP of WELLS FARGO FOOTHILL, INC., a California
corporation, on behalf of the corporation.



 
/S/ DEANIE B. RENOUF
   
Notary Public:
 
My Commission Expires:



List of Exhibits to Agreement not Filed Herewith:
            Exhibit A--form of Second Modified Promissory Note--Receivables
 
 
9

--------------------------------------------------------------------------------